DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or canceled form the claims: 
the hinging member provided with an L-shaped plug pin, an L-shaped plate, the L-shaped plate is provided with an insertion hole in claims 10, 13. While Fig. 8 depicts portions of these claimed parts, the orientation of the parts with respect to each other and the support structure is not clearly illustrated. In addition, the feature of the table top provided with a raised edge per these claims is not shown. While it has been noted that a reference number 10 drawn to a “raised edge” is presented in Fig.1, this feature does not appear to be a part of the table top (Ref 1). 
the sliding grooves is provided with hinging members in claim 7. While Fig. 9, 10 depict the table top (Ref 1) being slid into the grooves (Ref 32), the hinging member components are not shown. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claims 5, 6, 8-13 are objected to because of the following informalities:  
“a drawer” (Claim 5, line 2) should be “another drawer” since this is the second drawer being claimed (see previous recitation of “a drawer” in Claim 3). It is noted that it is clear from the original disclosure that this is drawn to another drawers (see e.g., Fig. 1).
“the side” (Claim 6, line 2) should be “the one side” to be consistent with the previous recitation of this part. 
“one side” (Claim 6, line 3) should be “a side” to help distinguish the side of the worktable from the “one side of the table top.” 
“the overall height” (Claim 8, line 1), (Claim 11, line 1)  should be “an overall height”; “the height” (Claim 9, line 1), (Claim 12, line 1) should be “a height”; “the same side” (Claim 10 line 3), (Claim 13, line 3) should be “a same side”; since this is the first time these are mentioned.
“is smaller than” (Claim 8, line 2), (Claim 11, line 2) should be “is less than” to clarify numerical values.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7 with respect to the limitation, “wherein sliding grooves are provided in the support, one ends of the sliding grooves is provided with hinging members and the table top can be slid along the sliding grooves and opened, turned over around the hinging device,” (Claim 7, lines 2-4) it is unclear what is being claimed. For example, Figures 9, 10 show sliding grooves (Fig. 9 Ref 32) and the top within the groove (Fig. 10 Ref 111) but it is unclear how hinging members would work within this configuration allowing the table top to be turned over and hung down from one side of the worktable. The claim also recites the limitation “the hinging device” (Claim 7, lines 3-4) within the claim language. There is insufficient antecedent basis for this claim in the language. For examination purposes, the examiner is interpreting the hinging device to be hinging members.
Regarding Claim 10, with respect to the limitation, “the table top is provided with a raised edge”, (Claim 10 line 2) it is unclear what is being claimed. None of the figures show a raised edge on the table top, the support appears to be raised above the table top (Fig. 1 Ref 10). The examiner is interpreting the claim limitation to be a raised ridge on the work table (Fig. 1, 6-9, Ref 1). Claim 10 also recites the limitation “the drawer” (Claim 10 line 1) within the claim language. There is insufficient antecedent basis for this claim in the language. Each of claims 3 (line 2) and 5 (line 2) claim “a drawer”. 
Claim 13 recites the limitation "the drawer" (Claim 13 line 1) in the claim language.  There is insufficient antecedent basis for this limitation in the claim. Each of claims 3 (line 2) and 5 (line 2) claim “a drawer”. For examination purposes, the examiner is interpreting the drawer to be the drawer and the another drawer.
Any remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huguet (US20050140106A1), herein referred to as Huguet.
Regarding claim 1, Huguet discloses:
A movable worktable (Fig. 5 Ref. 110, Paragraph [0040] lines 5),
comprising wheels (Fig. 5 Ref. 114),
a support provided on the wheels (Fig. 5 Ref. 112)
a table top provided on the support (Fig. 5 ref. 126, Paragraph [0040] lines 5-7),

a first closed storage space is provided below the table top (Fig. 5 Ref. 120, see Annotated Figure I Ref A below)
an open storage space is provided below the first closed storage space (see Annotated Figure I Ref B below).
Regarding claim 2, Huguet discloses the limitations of claim 1, as listed above, and further discloses:
wherein a second closed storage space is further provided below the first closed storage space and above the open storage space (see Annotated Figure I Ref C below).
 Regarding claim 3, Huguet discloses the limitations of claim 2, as listed above, and further discloses:
wherein the second closed storage space is a drawer (Fig. 5 Ref. 120, Paragraph [0039] line 15, second closed storage space is a drawer).
Regarding claim 4, Huguet discloses the limitations of claim 3, as listed above, and further discloses:
wherein a third closed storage space is further provided below the second closed storage space and above the open storage space (see Annotated Figure I Ref D below).
Regarding claim 5, Huguet discloses the limitations of claim 4, as listed above, and further discloses:
wherein the third closed storage space is a drawer (Fig. 5 Ref. 120, Paragraph [0039] line 15, third closed storage space is a drawer).

    PNG
    media_image1.png
    826
    867
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huguet in view of Nelson (US20090309381A1), herein referred to as Nelson.
Regarding claim 6, Huguet discloses the limitations of claim 5, as listed above, and further discloses:
wherein one side of the table top is provided with a hinging member and the table top can be upwards opened around the side provided with the hinging member, turned over (Fig. 5 Ref. 190 Paragraph [0040] lines 18-19),
Huguet fails to explicitly disclose that the hinging member allows the table top to be hung down from one side.
Nelson, however, teaches a similar configuration (i.e., a table with a hinge that is turned over):
and that the hinging member allows the table top to be hung down from one side of the worktable (hinging members 14a, 14b [Paragraph 0026] lines 8-12, as shown in Fig. 5, allow the table top to be hung down from one side, Paragraph [0039] lines 1-7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the hinging member on the table top of Huguet with the with the hinging member of Nelson that allows the table top to be turned over and hung down from one side since doing so would expose storage below the table top and prevent the table top from obstructing the area below (Paragraph [0040] lines 5-7 of Nelson).
Regarding claim 8, the combined references of Huguet and Nelson disclose the limitations of claim 6, as listed above, and further disclose:
wherein the overall height of the movable worktable is smaller than or equal to 48 inches (Paragraph [0020] lines 6-8 of Huguet).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huguet and Nelson, as applied to claim 8 above, and further in view of Oachs (US20150210306A1), herein referred to as Oachs.
Regarding claim 9, Huguet and Nelson disclose the limitations of claim 8, as listed above, however do not explicitly disclose the height of the open storage space.
Oachs, however, teaches a similar configuration (i.e., a quick service cart) and 
wherein the height of the open storage space is greater than or equal to 10 inches (Fig. 1 Ref. 12, 15, Paragraph [0022] lines 3-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to configure the open space to 10 or more inches since doing so would allow for ample space for carrying and storage of tools, parts and components, as taught by Oachs (Paragraph [0022] lines 3-6). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huguet, Nelson, and Oachs as applied to claim 9 above, and further in view of Tvrdy (US8944444B1), herein referred to as Tvrdy.
Regarding claim 10, Huguet, Nelson, and Oachs disclose the limitations of claim 9, as listed above, and Huguet further discloses:
wherein the drawer is provided with a groove. It is noted, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In this case the combined references are silent with regard to the process by which the groove is formed, but the groove is capable of being formed by the broached process being claimed since broaching is used to cut concave, contoured, and irregular shaped surfaces (Fig. 5 Ref. 176, Paragraph [0040] line 1)

Huguet discloses the claimed invention except the explicit disclosure that the wheels are mecanum wheels.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to exchange castors with mecanum wheels since doing so is known in the art and is a simple substitution of known elements to produce predictable results of wheels having the ability to move in an omnidirectional manner such that the movable worktable may move in any direction.
Nelson further discloses:
the hinging member as modified an L-shaped plug pin (Fig. 8, 9A, 9B, 9C, 10, 11 Ref. 88), 
an L-shaped plate and a spring (Fig. 8, 9A, 9B, 9C, 10, 11 Ref. 56, 92),
the L-shaped plate is provided with an insertion hole (Fig. 9B Ref. 90),
the spring is disposed over a shaft of the L-shaped plug pin and the L-shaped plug pin is inserted into the L-shaped plate through the insertion hole (Fig. 10, 11 Ref. 92, 88, 90, Paragraph [0047] lines 12-22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include the hinging member, plug pin, plate, and spring in order to latch or lock the table top, as taught by Nelson, and being capable of functioning as a pivot point for the table top.
Huguet and Nelson fail to disclose a table top with raised edge, or hanging plate. 
Tvrdy, however, teaches a similar configuration (i.e., a tool box with a table top) and
the table top is provided with a raised edge (Fig. 1 Ref. 44, 48, 52),

the side of the movable worktable is provided with a hanging plate with meshes or storage grooves (Fig. 1 Ref. 36, 40, Column 3 lines 9-14),
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include storage grooves since doing so would provide extra storage of tools or other objects (Column 4 lines 8-10), as taught by Tvrdy.
Allowable Subject Matter
As best understood, Claims 7, 11-13 are free of art. However, these claims are subject to objections as well as rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and thus lack of art is not considered an admittance of allowability.
                                                      Reasons for Indicating Subject Matter Free of Art
Regarding claim 7, as best understood Huguet discloses the limitations of claim 5, as listed above, and further discloses:
hinging members and the table top opened, turned over (Fig. 5 Ref. 190 Paragraph [0040] lines 18-19),
Huguet fails to explicitly disclose that the hinging member allows the table top to be hung down from one side of the worktable.
Nelson, however, teaches: 
hinging members (hinging members 14a, 14b [Paragraph 0026] lines 8-12) 
opened, turned over around the hinging device, and hung down from one side of the worktable (as shown in Fig. 5, allow the table top to be hung down from one side).

The combined references of Huguet and Nelson teach the claimed invention, but do not teach sliding grooves provided in the support and the table top being able to be slid along the sliding grooves.
Lawless (US2833609A), however, teaches a similar configuration (i.e., a table top which can be turned over): 
sliding grooves are provided in the support (Fig. 5 Ref. 18, 14, 34, 36, Column 3 lines 22-26, 33-35)
the table top can be slid along the grooves and opened (Column 3 lines 22-23).
However, modifying Huguet and Nelson to include the teachings of Lawless would not be obvious as it is unobvious to combine “one ends of the sliding grooves is provided with hinging members” as this would hinder the functionality of the combined references of Huguet and Nelson by rendering the hinging members inoperable. Thus, one would only arrive at the claimed invention as best understood by using inappropriate rationales to support conclusions of obviousness, and such a reconstruction would be improper.
Claims 11-13 depend from Claim 7, and thus are free of art based on their dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US9527205B), Moyer (US20160058171A1), Manalang et al. (US20150115786A1), Grela et al. (US20130087982A1), Grela (US20100072716A1), Melkumyan et al. (US20100026151A1), each teach portable work stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG CROWELL BAKER whose telephone number is (571)272-7030. The examiner can normally be reached Monday - Friday 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723